OPINION ON STATE’S MOTION FOR REHEARING
DALLY, Judge.
There are additional facts which were not stated in either of the opinions on original submission. Amarillo police officers, Wheeler and Hudson, observed the appellant driving in the downtown area of Amarillo. They started following him at approximately 4:30 a. m. Stephen Stubblefield was a passenger in the appellant’s vehicle. The officers followed the appellant’s vehicle as it was driven toward the south part of Amarillo. The officers, by the use of their radio, obtained the help of several other officers who were on patrol in the South part of the city. The officers, working together in different automobiles, followed the appellant’s vehicle. The appellant drove to the Stephen F. Austin Junior High School parking lot. Stephen Stubblefield, the passenger, left the appellant’s vehicle and got in a parked automobile; both vehicles left the parking area. An officer stopped Stubblefield and ascertained that he was driving his own automobile. Other officers stopped the appellant. Although *378the appellant was stopped in an area where numerous burglaries had been recently committed, the officers could not have reasonably thought the appellant had just committed a burglary or any other crime in that area because the officers had seen him driving in the downtown area for a period of time and had then followed appellant to the south part of Amarillo. According to the testimony of the officers the appellant was under their surveillance all of this time except for a momentary lapse. The officers did not, in view of these facts, have probable cause to arrest the appellant, nor did they have sufficient reason to temporarily detain the appellant. Taking into account these additional facts we remain convinced that the majority of the panel reached the right result on original submission.
The State’s motion for rehearing is overruled.